DETAILED ACTION
This office action addresses Applicant’s response filed on 22 September 2022.  Claims 1-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) a design process comprising steps of receiving a specification and configuration information, retrieving design elements from a library, extracting metadata, and generating interfaces, adapters, and code for the design, which is an abstract mental process that could be performed by a designer in the mind or with pen and paper.  In particular, the claimed steps are merely abstract concepts used by humans to develop designs: retrieving design information (specification, configuration) and then thinking about or formulating interfaces and design elements according to the design information.
Claims 2-8, 12, 14-20, and 24 recite elements of the chip being designed, which does not change the abstract nature of the design process itself.  Claims 9-11 and 21-23 merely recite additional abstract design concepts of optimizing for performance, area, or power.
This judicial exception is not integrated into a practical application because aside from the abstract idea itself, the claim merely recites generic computer implementation of the abstract idea, which does not qualify as integration into a practical application.  For similar reasons, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.  Although the claims have been amended to recite that the generating steps are performed automatically by an SoC compiler, "mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology".  Credit Acceptance Corp. v. Westlake Services, 123 U.S.P.Q.2d 1100, 1109.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 have been amended to recite, “automatically generating, by the SoC compiler, a network adapter, wherein the network adapter couples the bus interface to a router and makes the bus interface compatible to a network protocol”, which is not supported by the originally-filed disclosure.  There is no discussion of how the network adapter is generated and coupled to the bus interface and router to make the bus interface compatible with a network protocol.  See MPEP § 2161.01(I) (“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0177780 to Harper in view of US 2016/0180001 to Adler, US 7,788,625 to Donlin, and Bertozzi (“Xpipes: A Network-on-Chip Architecture for Gigascale Systems-on-Chip”).
Regarding claim 1, Harper discloses a computer-implemented method for generating a system-on-chip ("SoC") design (¶6) comprising:
receiving, by an SoC compiler (¶5-6), a specification of the SoC design (Fig. 1, block 112);
retrieving, by the SoC compiler, a plurality of IP blocks defined by the specification from a design library (¶34);
extracting, by the SoC compiler, design metadata associated with the plurality of IP blocks (¶46);
automatically generating, by the SoC compiler, a standardized interface for each of the plurality of IP blocks in accordance with the design metadata (¶25);
automatically generating, by the SoC compiler, a bus interface for the plurality of IP blocks (¶25);
receiving, by the SoC compiler, configuration information for the plurality of IP blocks (¶24, 29, 34, 39, 46); and
automatically generating, by the SoC compiler, a tiled synthesizable register-transfer level code for the SoC design in accordance with the configuration information, wherein the register-transfer level code can be synthesized to develop a prototype of the SoC design (Fig. 3; ¶29, 48, 88).
In the event that Harper is found to be unclear regarding generating a standardized interface for each of the plurality of IP blocks in accordance with the design metadata, Adler also discloses these limitations (¶53).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper and Adler, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of integrating IP blocks on an SoC with a standardized communication interface, allowing easier IP block reuse.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses a method of generating SoC designs by implementing IP cores with a common bus.  Adler teaches that SoC designs should use a communication fabric to provide standardized communication interfaces for the IP cores to allow easier IP core reuse.  The teachings of Adler are directly applicable to Harper in the same way, so that Harper would similarly generate SoC designs integrating IP cores with a fabric providing standardized interfaces for the IP cores.
In the event that Harper is found to be unclear regarding the register-transfer level code that can be synthesized to develop a prototype of the SoC design, Donlin also discloses these limitations (col. 10, line 52 to col. 11, line 24).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper, Adler, and Donlin, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating SoC designs that can be used in later design steps to form a working prototype or device.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses automatically generating synthesizable RTL descriptions of SoC designs including IP cores and communication infrastructure.  Persons having ordinary skill in the art, reading Harper, would understand that Harper’s synthesizable RTL descriptions would conventionally be used for prototyping the design to verify functionality and correct errors prior to final production.  Donlin provides explicit disclosure of generating synthesizable descriptions which are used for prototyping.  The teachings of Donlin are directly applicable to Harper in the same way, so that Harper’s synthesizable RTL descriptions would similarly be used for prototyping.
Harper does not appear to explicitly disclose automatically generating, by the SoC compiler, a network adapter, wherein the network adapter couples the bus interface to a router and makes the bus interface compatible to a network protocol.  Bertozzi discloses these limitations (p. 19, Fig. 1; pp. 23, section “XPipes Architecture Overview”, especially first paragraph and col. 2, par. 2; p. 28, col. 2, last paragraph).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper, Adler, Donlin, and Bertozzi, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of automatically generating network-on-chip architectures to allow scalable, high-performance communication infrastructure for system-on-chip designs.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses an SoC compiler for automatically generating SoC designs.  Bertozzi teaches network-on-chip (NoC) architectures that provide scalable and high-performance communication for SoC designs, and further teaches a compiler for automatically generating the NoC architecture for an SoC.  The teachings of Bertozzi are directly applicable to Harper in the same way, so that Harper’s SoC designs would similarly incorporate automatically-generated NoC architectures.
Regarding claim 2, Harper does not appear to explicitly disclose that said SoC design further comprises a network-on-chip fabric.  Adler discloses these limitations (¶53-55).
Claims 13 and 14 are directed to a system comprising a memory and processor for performing the method of claims 1 and 2, and are rejected under the same reasoning.  Harper further discloses a system comprising a memory and processor for performing the claimed method (Fig. 4; ¶73).

Claim(s) 3-7 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Adler, Donlin, Bertozzi, and Wang (“IIPS: Infrastructure IP for Secure SoC Design”).
Regarding claims 3 and 15, Harper does not appear to explicitly disclose that said SoC design further comprises a security policy engine configured to implement one or more security policies.  Wang discloses these limitations (p. 2228, Fig. 3; p. 2229, section 4 security functions).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper, Adler, Donlin, Bertozzi, and Wang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of mitigating security attacks using IP core wrappers.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses an SoC comprising IP cores and core wrappers.  Wang discloses that core wrappers include standardized test and security logic that can be used for both testing and security purposes.  The teachings of Wang are directly applicable to Harper in the same way, so that Harper’s core wrappers would similarly include test and security logic to allow testing and security enhancement of IP cores in an SoC.
Regarding claims 4 and 16, Harper discloses that said SoC design comprises a plurality of wrappers associated with the plurality of IP blocks (¶37), but does not appear to explicitly disclose that the wrappers are test wrappers.  Wang discloses that said SoC comprises a plurality of test wrappers associated with the plurality of IP blocks (p. 2228, col. 1, IEEE 1500 core test wrapper).  Motivation to combine remains consistent with claim 3.
Regarding claims 5 and 17, Harper discloses that said SoC design comprises a plurality of wrappers associated with the plurality of IP blocks (¶37), but does not appear to explicitly disclose that the wrappers are security wrappers.  Wang discloses that said SoC comprises a plurality of security wrappers associated with the plurality of IP blocks (p. 2230, Fig. 5; p. 2232, Fig. 9).  Motivation to combine remains consistent with claim 3.
Regarding claims 6 and 18, Harper does not appear to explicitly disclose that said security wrappers are configured to facilitate on-the-fly enforcement of security policies by run-time monitoring and detection of signals used in the SoC design.  Wang discloses these limitations (p. 2229, section 4, IIPS security functions; p. 2231, Fig. 7).  Motivation to combine remains consistent with claim 3.
Regarding claims 7 and 19, Harper does not appear to explicitly disclose that said security wrappers are configured to apply obfuscation/logic-locking keys to the SoC design.  Wang discloses these limitations (p. 2227, col. 1, par. 2; p. 2231, col. 1, last paragraph to col. 2, par. 1).  Motivation to combine remains consistent with claim 3. 

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Adler, Donlin, Bertozzi, Wang, and US 2015/0276868 to Sarangi.
Regarding claims 8 and 20, Harper discloses that said SoC design comprises a plurality of wrappers (¶37), but does not appear to explicitly disclose that the wrappers are design-for-debug wrappers.  Sarangi discloses that said SoC comprises a plurality of design-for-debug wrappers (¶4).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper, Adler, Donlin, Bertozzi, Wang, and Sarangi, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing debugging of IP blocks.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses an SoC comprising IP blocks having core wrappers.  Sarangi teaches that wrappers can be debug wrappers to facilitate debugging of the chip.  The teachings of Sarangi are directly applicable to Harper in the same way, so that Harper’s core wrappers would include debug wrappers that allow debugging of the IP blocks in the SoC. 

Claim(s) 9-11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper and Adler, Donlin, Bertozzi, and US 2018/0227180 to Rao.
Regarding claims 9-11 and 21-23, Harper does not appear to explicitly disclose that the SoC design is optimized for performance, area usage, or power consumption.  Rao discloses these limitations (Abstract).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper, Adler, Donlin, Bertozzi, and Rao, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of improving the performance, power, and area (PPA) metrics of a design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses a method of generating an SoC design.  Rao discloses a method for designing SoC that includes optimizations for performance, power, and area.  The teachings of Rao are directly applicable to Harper in the same way, so that Harper’s SoC design would similarly be optimized for performance, power, and area.

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Adler, Donlin, Bertozzi, and US 2002/0129181 to Lahiri.
Regarding claims 12 and 24, Harper discloses that said bus interface is coupled to a hierarchical bus enabling communication between the plurality of IP blocks (¶25, IBM CoreConnect is known to be a hierarchical bus, see Lahiri ¶54).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Harper, Adler, Donlin, Bertozzi, and Lahiri, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing a hierarchical bus to integrate IP cores on an SoC.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Harper discloses a method of generating SoC designs in which IP cores interface with an IBM CoreConnect bus infrastructure.  Lahiri teaches that the IBM CoreConnect bus is a hierarchical bus, so the teachings of Lahiri are directly applicable to Harper in showing that Harper’s SoC designs utilize a hierarchical IBM CoreConnect bus.

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claimed steps could not practically be formed in the mind.  Remarks at 9.  The examiner disagrees.  The actual claimed steps could be practically performed in the mind.  The claimed invention deals with SoC design using pre-existing IP blocks, and particularly adding interface elements to the SoC.  The number of IP blocks and corresponding interfaces in commercial SoCs is low in number, so designers could certainly receive and extract information about the IP blocks, and manually generate interfaces/adapters and compile code for the SoC given pre-existing IP blocks.  Amending the claims to state that elements are ‘automatically’ generated by an ‘SoC compiler’ does not improve the patent-eligibility of the claim, because these recitations amount to generic computer implementation of the abstract idea.  Furthermore, "mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology".  Credit Acceptance Corp. v. Westlake Services, 123 U.S.P.Q.2d 1100, 1109.
Applicant’s arguments with respect to the rejections of claims 1-24 under § 102/103 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 December 2022




/ARIC LIN/            Examiner, Art Unit 2851        





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851